Citation Nr: 0934152	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-35 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a gunshot wound (GSW) of the 
right knee, to include scar, right knee, currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.73, Diagnostic 
Code 5313, Muscle Group (MG) XIII.  

2.  Entitlement to service connection for a right knee 
disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to December 
1970.  He was wounded in action in Vietnam.  His awards 
include a Combat Action Ribbon and a Purple Heart.

This case initially came before the Board of Veterans' 
Appeals (the Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  The Board Remanded the 
appeal in July 2007.  

At the time of the 2007 Remand, the issue on appeal was 
entitlement to an evaluation in excess of 10 percent for 
residuals, gunshot wounds to the right knee, to include scars 
of the knee and thigh, evaluated under Diagnostic Code (DC) 
5313.  By a rating decision issued in May 2009, the Veteran 
was awarded a separate, compensable, 10 percent evaluation 
for scar, right thigh, under DC 7801.  There is no evidence 
of record that the Veteran has disagreed with any aspect of 
the separate, compensable, 10 percent evaluation assigned for 
a scar, right thigh, under DC 7801.  The issue on appeal is 
as stated on the title page of this decision. 

The Veteran requested a Travel Board hearing.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
in April 2007.  In his testimony, the Veteran discussed his 
belief that he has left knee problems and right and left foot 
problems resulting from his service-connected right knee and 
thigh disability.  This testimony, together with VA medical 
evidence regarding these claims, is REFERRED to the RO for 
any appropriate action.  

The Board notes that the Veteran's representative, in an 
August 2009 submission, argues that the Board has 
jurisdiction to Remand a claim for service connection for a 
left knee disorder because the prior Remand directed the 
examiner to determine if a gunshot wound resulted in injury 
to the left knee.  The Remand included this direction because 
the report of examination just prior to the Remand stated, 
inaccurately, that a gunshot wound entered the Veteran's left 
knee.  The Remand directed the examiner to address whether 
there was direct injury to the left knee, but did not direct 
the examiner to address whether the right knee gunshot wound 
secondarily resulted in injury to the Veteran's left knee.  
The Veteran's contention that he is entitled to service 
connection for a left knee disorder as secondary to the 
service-connected GSW to the right knee is properly REFERRED 
to the agency of original jurisdiction.   

A claimant is entitled to separate ratings for different 
problems or residuals of an injury, if none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Veteran contends that, not only is his right thigh 
painful, so is the right knee.  The clinical evidence, in 
fact, suggests that the Veteran has arthritis of the right 
knee as a result of the service-connected GSW.  However, 
there has been no adjudication of entitlement to service 
connection for degenerative joint disease.  The Veteran's 
testimony that there was injury to the bone as a result of a 
GSW, right knee, evaluated as a right thigh muscle injury, 
infers a claim for service connection for an orthopedic 
disorder, such as degenerative joint disease, if present in 
the right knee.  The Veteran has disagreed with the lack of 
adjudication of the claim for service connection for a 
disorder of the right knee.  The Veteran is entitled to a 
statement of the case (SOC) addressing that issue.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  The issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDING OF FACT

The Veteran's service-connected GSW, right knee, with injury, 
MG XIII, is manifested by a serious defect in, or complete 
absence of, the vastus lateralis, with decreased muscle 
strength, abnormal hardening of the iliotibial band, and 
other symptoms and history consistent with severe muscle 
injury, resolving reasonable doubt as to the nature and 
severity of the injury to the femur in the Veteran's favor.


CONCLUSION OF LAW

Criteria for an increased evaluation from 10 percent to 40 
percent for GSW, right knee and right thigh, with moderate 
injury, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Codes 5313, 5314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an increased 
evaluation for his service-connected disability, residuals of 
a gunshot wound to the right knee, to include scars of the 
right knee and right thigh.  The Board notes that, during the 
course of this appeal, a separate, compensable evaluation has 
been granted for a scar, right thigh, in addition to the 
evaluation assigned for muscle injury, MG XIII.  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 486 (2006).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, following the Veteran's August 2002 claim for an 
increased evaluation for the service-connected right knee and 
though wound, claim, the Veteran was notified generally of 
the criteria for an increased evaluation for a service-
connected disability.  The Veteran was notified of the 
criteria for an evaluation in excess of 10 percent under DC 
5313 in the February 2003 rating decision.  He was notified 
of the criteria for a higher evaluation under DC 5314 in a 
statement of the case (SOC) prepared in August 2005 and 
issued in September 2005.  He was again notified of the 
general criteria for increased evaluations in August 2007.  
As the Veteran has been notified of the criteria for 
evaluation of the specific aspect of the GSW residual which 
is addressed in this decision, and those notices were 
followed by readjudications, any defect in the timing of the 
notice has been cured and does not prejudice the Veteran.  

Moreover, the Veteran submitted numerous items of 
correspondence, including the notice of disagreement and the 
substantive appeal, which set forth the Veteran's responses 
to the information he received.  Those written responses, and 
the Veteran's testimony before the Board, establish that he 
provided relevant evidence and argument.  The Veteran has 
clearly demonstrated that he is aware of each item for which 
notice is required.  Thus, the essential fairness of the 
adjudication was not frustrated.  There is no presumption 
that any timing or content notice resulted in prejudice to 
the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 
(2009).  The Veteran does not argue that any defect in 
notice, either as to timing or as to content, prejudiced his 
effort to reopen the claims on appeal.  As such, even 
assuming a notice error, either as to timing or content, the 
Board finds the error was harmless.  Id.; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The Board finds, as a matter of fact, that all requirements 
in the VCAA, including the duty to notify the Veteran and the 
duty to assist the Veteran, have been met, and that any 
technical defect in the timing or content of the notices has 
not prejudiced the Veteran.  

B.  Duty to assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran's service treatment records have been associated with 
the claims file.  The Veteran has also provided copies of 
service personnel records and awards that he had in his 
possession.

As to the claim addressed in this decision, VA treatment 
records have been obtained.  The Veteran has been provided VA 
examinations, including in 2003 and 2009.  VA requested 
records from the Social Security Administration (SSA).  In 
August 2008, SSA advised VA that no records for the Veteran 
had been located and that further attempts to locate the 
records were futile.  VA's duty to assist the Veteran to 
obtain SSA records has been met.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims addressed in the Decision portion 
of this adjudication that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Claim for increased evaluation

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  If there is a question 
as to which evaluation to apply to the Veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; see also Lindeman v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Criteria for evaluating muscle injuries

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  The cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Evaluation of muscle injuries as slight, 
moderate, moderately severe, or severe, is based on the type 
of injury, the history and complaints of the injury, and 
objective findings.  38 C.F.R. § 4.56(d).

A moderate disability of the muscles may result from through-
and-through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
failure in comparative tests.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles is 
characterized by evidence of a through-and-through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Objective findings should 
include relatively large entrance and (if present) exit scars 
so situated as to indicate the track of a missile through 
important muscle groups.  Indications on palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side may be considered.  
Tests of strength and endurance of the muscle groups involved 
may also give evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3).

Under 38 C.F.R. § 4.56(d)(4), a severe disability of muscles 
involves a through-and-through or deep penetrating wound due 
to a high-velocity missile, or a large or multiple low-
velocity missiles, or the explosive effect of a high-velocity 
missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intramuscular binding and cicatrisation.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intramuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

38 C.F.R. § 4.73, Diagnostic Code (DC) 5313.  That diagnostic 
code is used to evaluate injury to muscle group (MG) XIII.  
MG XIII extends the hip and flexes the knee.  Muscle Group 
XIII involves the muscles of the posterior thigh and 
hamstring complex, including the biceps femoris, the 
semimembranosus, and the semitendinosus.  Under this code 
provision, a slight disability warrants a noncompensable 
rating, a moderate disability warrants a 10 percent rating, a 
moderately-severe disability warrants a 30 percent rating, 
and a severe disability warrants a 40 percent rating.  See 38 
C.F.R. § 4.73, DC 5313.

DC 5314 is applicable to Muscle Group XIV.  The function of 
that muscle group is extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial (Massiat's) band, acting with XVII in postural 
support of the body, and acting with hamstrings in 
synchronizing hip and knee.  MG XIV consists of the 
Sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  
Under DC 5314, moderate disability of MG XIV warrants a 10 
percent rating, moderately severe disability warrants a 30 
percent rating, and severe disability warrants a 40 percent 
rating.

The Board notes that the vastus externus, vastus intermedius, 
and vastus internis are three of the four muscles that are 
defined as the quadriceps femoris muscle of the upper leg, 
commonly called the quadriceps, because it is made up of four 
muscles.  Dorland's Illustrated Medical Dictionary 1081, 1398 
(28th ed. 1994) (quadriceps means having four heads).  The 
vastus lateralis is one of the four muscles of the quadriceps 
femoris.  Id. at 1081, 1084.  The Board further notes that 
three of the four muscles of the quadriceps femoris are 
defined by DC 5314 as include in MG XIV.  In contrast, the 
vastus lateralis is not included in the definition of MG 
XIII, MG XIV, or any other muscle group.  See 38 C.F.R. 
§ 4.73.  

Facts and analysis

The only available service treatment record which describes 
the Veteran's right knee injury is an October 1969 
evaluation.  The report states that the right knee injury was 
sustained 16 months later prior to the evaluation.  The 
October 1969 report states that the Veteran sustained a 
through-and-through gunshot wound of the lower right thigh 
from an AK-47.  He was treated with debridement, closure, and 
casting.  The residuals included suprapatellar pain, an 
obvious defect in the vastus lateralis, tenderness in the 
suprapatellar pouch, and limitation of extension to 5 
degrees.  Radiologic evaluation disclosed lucent irregularity 
on the anterior aspect of the distal femur at the 
supracondylar line.  The examiner concluded that his finding 
represented avulsion of a vertical structure of the femur 
either during the initial injury or during the bony 
debridement.  The provider concluded that there was either 
patellar chondromalcia or minimal arthritis of the right knee 
joint.  The examiner concluded that a permanent light duty 
profile was required because the Veteran would never be a 
candidate for heavy field duty, prolonged standing, or 
marching with filed gear, despite excellent rehabilitative 
effort shown by the very strong remaining quadriceps. 
 
In a March 1971 rating decision, service connection was 
granted for a gunshot wound to the right knee with injury, MG 
XIII, to include scars, right knee and thigh.  A 10 percent 
disability rating was assigned under DC 5313.

In August 2002, the Veteran claimed that his service-
connected knee disability had increased in severity.  VA 
outpatient treatment records dated in October 2002 state, 
among other diagnoses, that the Veteran had a history of 
traumatic arthritis, secondary to gunshot wound in the right 
knee.  In a February 2003 statement, the Veteran reported 
that his leg ached and gave way with moderate use.  

On VA examination conducted in May 2003, the Veteran reported 
difficulty going up and down stairs, and reported that the 
injured area would tighten up and cause him to fall, although 
he was usually able to catch himself before he fell.  There 
was a 20-cm scar beginning at the lateral upper margin of the 
right knee extending up the thigh.  The examiner stated that 
the entire vastus lateralis appeared to the absent.  The 
iliotibial band was prominent, like a hard cord.  The area 
was tender to palpation.  The Veteran had extension to 0 
degrees and flexion to 128 degrees.  There was no 
instability.  The entry wound was at the top of the patella 
on the medial aspect.  The examiner opined that the wound 
appeared as though it had been debrided several times and 
closed later.  However, the examiner referenced the left knee 
in the conclusion of this report.   

The provider who conducted September 2006 orthopedic 
examination noted that physical therapy to the Veteran's 
right leg should avoid extension exercises that would 
irritate the patellofemoral joint.  

During his April 2007 testimony before the Board, the Veteran 
described sharp pain in the right leg with use, and giving 
way of the right knee with use.  The Veteran testified that 
there was injury to the bone in his right leg.  He testified 
that the knee would swell, and that, although he could bend 
and extend it, motion, especially extension, was painful.  
The Veteran testified that he used a cane to take the 
pressure off his right knee and to prevent himself from 
falling.

The report of a February 2009 VA examination notes that the 
Veteran was able to walk without his cane for short 
distances.  There was chondromalcia and degenerative disease 
of the right knee.  The right thigh was visibly smaller than 
the left.  There was atrophy of the right quadriceps muscle 
and 4/5 strength, as compared to 5/5 strength in the left.  

The Board interprets the February 2009 VA examination report 
as an opinion that the Veteran's GSW affected only one 
muscle, the quadriceps femoris.  Although at least three of 
the four muscles of the four-headed quadriceps femoris are 
included in MG XIV, which is evaluated under DC 5313, the 
Board does not disagree with the RO's continuation of 
evaluation under DC 5313.  In particular, the available 
disability evaluations for moderate, moderately severe, and 
severe injuries are exactly the same under either DC 5313 or 
under DC 5314.  

The Veteran has been evaluated under DC 5313 for many years.  
If the RO wished to change the assigned DC to DC 5314, the RO 
could do so.  See Gifford v. Brown, 6 Vet. App. 269 (1994) 
(holding that administrative correction of rating code to 
reflect proper site of Muscle Group injury did not constitute 
severance of service connection); VAOPGCPREC 50-91 (criteria 
prohibiting severance of service connection for disability in 
effect for more than ten years do not prohibit the 
redesignation of an existing service-connected rating to 
accurately reflect the actual anatomical location of the 
injury or disease resulting in the Veteran's disability, 
provided the redesignation does not result in the severance 
of service connection for the disability in question).  
However, as DC 5313 and DC 5314 provide the same evaluations 
under the same evaluative criteria, although for different 
muscle groups, a redesignation of the evaluation under DC 
5314 would not result in any benfits to the Veteran compared 
to the current designation of DC 5313.  The current competent 
medical evidence which is most probative, as set forth in 
detail above, does not show that two distinct muscle groups 
are simultaneously involved.  Thus, the Board does not 
disagree with continuation of evaluation under DC 5313 for 
the Veteran's muscle injury residuals.  

The issue before the Board is the proper evaluation of the 
current severity of the Veteran's muscle injury, regardless 
of whether DC 5313 or DC 5314 is assigned as the designation 
of the injured muscle.  The evidence establishes that the 
Veteran had a through-and-through injury to a muscle group, 
so the disability resulting from the service-connected GSW 
must be evaluated as at least moderately disabling.  

The current evidence establishes that the Veteran has atrophy 
of the affected muscle group, as compared to the same muscle 
group on the uninjured leg.  There is loss of fascia and deep 
muscle substance.  In fact, one examiner has opined that the 
entire vastus lateralis may be absent.  Certainly, there is 
also abnormal hardening of the iliotibial (Massiat's) band, 
which is supposed to work in synchrony with the damaged or 
absent vastus literalist.  Given the Veteran's complaints of 
pain on use of the right leg, these findings are consistent 
with evaluation for either a moderately severe (30 percent) 
or a severe (40 percent) disability.  The Board finds it 
significant that an examiner who examined the Veteran's right 
knee during the pendency of this appeal noted that the wounds 
had the appearance of having been debrided.  Without more 
complete service treatment records, it is not possible to 
determine whether there was simply a debridement, which would 
be consistent with a 30 percent evaluation, or whether there 
were multiple debridements with prolonged infection, as would 
be consistent with a finding of severe disability.  

The Veteran contends that there was injury to the bone as a 
result of the initial GSW, and the service treatment records 
available are consistent with that contention.  Injury to a 
bone is more consistent with moderately severe or severe 
injury.  The available evidence does not include medical 
opinion as to whether the Veteran's bone injury should be 
considered a "shattering bone fracture," as would be 
consistent with the definition of severe muscle injury, or 
should be considered less severe.  However, the minimal 
amount of clinical evidence available does establish that the 
Veteran's right leg bone injury required treatment with a 
cast.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the current residuals of the muscle injury due to 
a GSW, right knee and right thigh, are severe.  A 40 percent 
evaluation for the right thigh injury is warranted. 


ORDER

An increased evaluation from 10 percent to 40 percent for 
GSW, right knee, evaluated under DC 5313, is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation.  


REMAND

The Veteran's claim for an increased evaluation for his 
service-connected GSW, right knee, includes a claim for 
evaluation of all symptomatology of the injury.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  As such, the 
Veteran's continued disagreement with the fact that the RO 
has not adjudicated a claim for service connection for an 
orthopedic disorder of the right knee requires issuance of an 
SOC.  Manlincon, supra.  

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability that are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative of or 
overlapping; the Court has held that the Veteran is entitled 
to a combined rating where the symptomatology is distinct and 
separate.  Esteban, at 262 (1994).  The Veteran has been 
granted service connection for MG XII muscle injury, 
evaluated under DC 5313, and for scar, right thigh, rated 
under DC 7801.  Symptoms of muscle injury evaluated under DC 
5313 and of scarring evaluated under DC 7801 do not address 
the factors of right knee joint pain and degenerative joint 
disease on clinical examination which the Veteran claims are 
also related to his service-connected right knee GSW.  

To the extent that the Veteran contends that he has a right 
knee disorder which is not addressed in the grants of service 
connection for muscle injury and for scarring, the claim is 
Remanded to the RO.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing 
the Veteran's contention that he is entitled 
to service connection for right knee 
disability (in addition to the grant of 
service connection for muscle injury 
compensated under DC 5313), after conducting 
any necessary development.  

If necessary for adjudication of the claim, 
afford the Veteran examination of the right 
knee and thigh.  All indicated tests should be 
conducted and a complete copy of this remand 
as well as the claims file must be made 
available to the examiner for review and 
comment.  The examiner should discuss review 
of relevant records.  The examiner must be 
provided with a list of the disabilities for 
which service connection has been granted.  

The examiner should offer an opinion, with 
complete rationale, as to whether it is as 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran has chondromalacia, degenerative joint 
disease, or any other disorder of the right 
knee as a residual of a gunshot wound to the 
right knee, in addition to muscle and scar 
disabilities for which service connection is 
already in effect. 

2.  If any benefit sought on appeal remains 
denied, the Veteran and his representative, if 
he obtains a representative, should be 
furnished a supplemental statement of the case 
and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


